Atkinson, J.
1. “In tlie absence of fraud or collusion, a married woman may borrow money (the husband’s creditor not being the lender) to furnish to her husband, in order that he may pay his debts, notwithstanding the lender or purchaser knows of such purpose.” Jackson v. Reeves, 156 Ga. 802 (4) (120 S. E. 541) ; Rood v. Wright, 124 Ga. 849 (53 S. E. 390) ; Braswell v. Federal Land Bank of Columbia, 165 Ga. 123 (3) (139 S. E. 861); Saxon v. Rational City Bank, of Rome, 169 Ga. 784 (2) (151 S. E. 501).
2. In the instant case a married woman instituted an action to enjoin collection of the amount of a promissory note which she had made, secured *470by a chattel mortgage on her separate estate, on the ground that the note and mortgage were void because executed in violation of law, in pursuance of a scheme attempting to pledge the property as security for payment of the debt of her husband. A verdict was returned in favor of the defendants. Held, that, under application of the principle stated in the first division to the pleadings and evidence, the judge did not err in overruling the motion for a new trial, based on the general grounds.
No. 9215.
August 9, 1933.
Frederick-A. Tuien, for plaintiff. J. P. Buhes, for defendants.

Judgment affirmed.


All the Justices concur, except Hill, J., absent because of illness.